DETAILED ACTION
This office action is in response to Application No. 17/594,586, filed on 22 October 2021.  Claims 1-8 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:
In claim 1, “wherein said low-level software code defining low-level operations” is grammatically incorrect.
In claim 2, “wherein, for each hardware device of said set, comprises the steps of” is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “calculating a scale factor for said hardware device as a maximum value of the ratio between said number of required hardware resources” (emphasis added), which is unclear because a “number of required hardware resources” is calculated for each type of hardware resource in a device.  The claim thus refers to plural values as a singular value when calculating the device scale factor, so it is not clear what value is used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (“COMBA: A Comprehensive Model-Based Analysis Framework for High Level Synthesis of Real Applications”) in view of Qu (“Estimating the Utilization of Embedded FPGA Co-Processor”) and Silva (“Performance modeling for FPGAs: extending the roofline model with high-level synthesis tools”).
Regarding claim 1, Zhao discloses a computer-implemented method of realizing a hardware device for executing operations defined by a high-level software code (p. 430, section I, pars. 1 and 2), the method comprising the steps of:
translating said high-level software code into a corresponding low-level software code for executing the same operations defined by the high-level software code, wherein said low-level software code defining low-level operations (p. 431, section B, first paragraph);
for each hardware device of a set of hardware devices that can be manufactured or configured for executing said low-level software code (p. 431, section B, first paragraph; p. 432, Fig. 3; design space exploration iterates across implementation candidates), carrying out the following operations:
estimating, for each low-level operation and for each type of hardware resources of said hardware device, a usage amount of hardware resources of said type required for implementing said low-level operation with said hardware device (p. 434, section B, Resource Model),
for each low-level operation of said low-level operations, estimating a number of run-time occurrences of said low-level operation in said low-level software code (p. 434, DSP estimation),
calculating a scale factor for said hardware device as a maximum value of the ratio between said number of required hardware resources and a defined amount of available hardware resources in said hardware device of said type of said hardware resources (p. 435, equation 14),
choosing the hardware device of said set to be manufactured or configured, depending upon said respective peak performance value calculated for each hardware device of said set (p. 431, section B, metric-based design space exploration selects high-performance configuration);
manufacturing or configuring said hardware device to carry out said high-level software code (p. 435, Experimental Results, first paragraph; p. 437, col. 1, pars. 1-2).
Zhao does not appear to explicitly disclose calculating, for each type of said hardware resources a corresponding number of required hardware resources of said type as the summation, over all said low-level operations, of the product between the number of run-time occurrence of said low-level operation and the corresponding usage amount of said type of hardware resource.  Qu discloses these limitations (p. 4, col. 1, last paragraph to col. 2, first paragraph).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Zhao and Qu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of evaluating resource utilization of candidate design implementations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Zhao discloses determining resource utilization for operations, and number of occurrences of those operations.  Zhao further discloses comparing total resource utilization to available resources, but does not explicitly provide the formula for determining the total resource utilization from the resource utilization per operation and number of occurrences of operations.  Qu provides explicit disclosure of multiplying resource utilization for an operation by number of operation occurrences to determine total resource utilization for the operation, and then adding the resource utilization for all operations to find total resource utilization, which persons having ordinary skill in the art would also recognize as the most straightforward way to calculate the total resource utilization from Zhao’s information.  The teachings of Qu are thus directly applicable to Zhao in the same way, so that Zhao would similarly calculate the total resource utilization from the resource utilization and number of occurrences of operations.
Zhao does not appear to explicitly disclose calculating a peak performance value of said hardware device as a summation, over all said low-level operations, of the product of said number of run-time occurrence of said low-level operations by a rate defining a number of low-level operations per second that may be carried out by the hardware device, divided by said scale factor.  Silva discloses these limitations (p. 4, par. 2 and equations 2-4).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Zhao, Qu, and Silva, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of accounting for resource utilization when predicting performance of candidate implementations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Zhao discloses metric-based design space exploration in which candidate implementations of a design are evaluated based on performance and resource utilization.  Silva discloses that performance metrics should take resource utilization into account by using a scale factor.  The teachings of Silva are directly applicable to Zhao in the same way, so that Zhao’s performance metric would similarly use a scale factor to account for resource utilization.
Regarding claim 2, Zhao does not appear to explicitly disclose that, for each hardware device of said set: estimating a total number of bytes of data to be transferred to and from a memory of said hardware device when the software code is executed, calculating an operational intensity of the low-level software code as a summation, over all said low-level operations, of the ratios between the number of run-time occurrences of said low-level operation and total number of bytes of data to be transferred to and from the memory, estimating a maximum bandwidth for transferring data to and from the memory of said hardware device, calculating a memory transfer performance value of said hardware device as the product of said operational intensity by said maximum bandwidth, and choosing the hardware device of said set to be manufactured or configured, also depending upon said respective memory transfer performance value calculated for each hardware device of said set.  Silva discloses these limitations (p. 3, pars. 2 and 3; p. 6-7, section 6, pars. 1 and 2).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Zhao, Qu, and Silva, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of considering computational intensity when estimating performance of candidate implementations of a design.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Zhao discloses metric-based design space exploration in which candidate implementations are evaluated on the basis of performance.  Silva discloses that performance evaluation should be performed according to a roofline model, where peak performance is further based on computational intensity that typically indicates ops/byte, and available bandwidth.  The teachings of Silva are directly applicable to Zhao in the same way, so that Zhao would similar incorporate computational intensity into estimates of performance for candidate implementations.
Regarding claim 3, Zhao discloses that said low-level software code is generated by: transforming, with a LLVM front-end compiler, said high-level software code into said low-level software code; processing said low-level software code with a LLVM compiler for estimating said number of run-time occurrences and said usage amount (p. 431, section B).
Regarding claim 4, Zhao discloses estimating said usage amount of each type of hardware resources of said hardware device by a resource estimation algorithm for each low level operation of said low-level operations (p. 434, section B, par. 2).
Regarding claim 6, Zhao discloses that said hardware device is configured on a FPGA or manufactured as an ASIC and said step of realizing said hardware device comprises the step of executing a Design Space Exploration algorithm on said low-level software code for identifying a suitable FPGA configuration or an ASIC based on said peak performance value and memory transfer performance value to be met (p. 431, section B; p. 432, Fig. 3).  As discussed above with regard to parent claim 2, the memory transfer performance itself is addressed by Silva.  Motivation to combine remains consistent with claim 2. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Qu, Silva, Cong (“Automated Accelerator Generation and Optimization with Composable, Parallel and Pipeline Architecture”), and Zhong (“Design space exploration of multiple loops on FPGAs using high level synthesis”).
Regarding claim 5, Zhao discloses that said type of hardware resources are Block RAM and DSP (p. 434, section B, par. 1), but does not appear to explicitly disclose flip-flops, Look Up Tables, and area.  Cong discloses that the types of hardware resources are Block RAM, DSP, flip-flops, and lookup tables (p. 4, section 3.2, par. 1).  Zhong discloses that the type of hardware resource is area (p. 459, section 1, Area Prediction Model).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Zhao, Qu, Silva, Cong, and Zhong, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of evaluation utilization of additional types of available resources.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Zhao discloses determining resource utilization on candidate FPGA implementations.  Cong and Zhong disclose that FPGA resources types for which utilization should be calculated include Block RAM, DSP, flip-flops, lookup tables, and area.  The teachings of Cong and Zhong are directly applicable to Zhao in the same way, so that Zhao would similarly calculate resource utilization for Block RAM, DSP, flip-flops, lookup tables, and area.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Qu, Silva, and US 2008/0295058 to Srinivasan.
Regarding claims 7 and 8, Zhao does not appear to explicitly disclose that said peak performance value and said operational intensity value is calculated over a subset of low-level operations of said low-level operations of the low-level software code.  However, performing analysis for a subset of elements of interest is a known technique; for example, Srinivasan discloses analysis of a subset of operations in code (¶30).  Thus, persons having ordinary skill in the art, reading Zhao, Qu, and Silva, would understand that any metrics calculated for the low-level operations, such as performance or computational intensity (discussed above with regard to parent claims 1 and 2), could be calculated for all or less than all of the low-level operations.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Zhao, Qu, Silva, and Srinivasan, because doing so would have involved merely the routine use of a known technique to improve similar methods in the same way of analyzing a subset of operations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Zhao, Qu, and Silva disclose calculating performance and computational intensity for low-level operations in low-level code.  Srinivasan discloses that analysis of operations can be performed for a subset of the operations.  The teachings of Srinivasan are directly applicable to Zhao, Qu, and Silva, so that the calculation of performance and computational intensity would similarly be performed for subset of the low-level operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 December 2022




/ARIC LIN/            Examiner, Art Unit 2851